DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on July 20, 2022 has been entered.

Notice to Applicant
The following is a Non-Final Office Action for Application Serial Number: 16/726,068, filed on December 23, 2019. In response to Examiner's Final Rejection of April 20, 2022, Applicant on July 20, 2022, amended Claims 1, 10, 18 and 20, cancelled Claims 27-29 and added new Claims 30-32. Claims 1, 4, 6-10, 13-14, 18-22, 25, 26 and 30-32 are pending in this application and have been rejected below.

Information Disclosure Statement
The information disclosure statement (IDS) filed on July 20, 2022 complies with the provisions of 37 CFR 1.97, 1.98 and MPEP § 609 and is considered by the Examiner.

Response to Amendment
Applicant's amendments are acknowledged. 

The claim objection of claim 18 is hereby withdrawn pursuant to Applicant’s amendments.

The 35 U.S.C. § 112(a) rejection of claims are hereby withdrawn pursuant to Applicant’s arguments.

The 35 U.S.C. § 112(b) rejection of claim 18 is hereby withdrawn pursuant to Applicant’s amendments.

Regarding the 35 U.S.C. 101 rejection, Applicants arguments and amendments have been considered but are insufficient to overcome the rejection. 

The 35 U.S.C. § 102 rejections of claims 1, 8, 10, 14, 20 and 26 are hereby amended pursuant to Applicant’s arguments and amendments.  New 35 U.S.C. § 102 rejections have been applied to claim 4 12, 13 and 22. 

The 35 U.S.C. § 103 rejections are amended in light of Applicant’s amendments. New 35 U.S.C. § 103 rejections have been applied to new claims 30-32.

Response to Arguments
Applicant's Arguments/Remarks filed July 20, 2022 (hereinafter Applicant Remarks) have been fully considered but are not persuasive. Applicant’s Remarks will be addressed herein below in the order in which they appear in the response filed July 20, 2022.

Regarding the 35 U.S.C. 101 rejection, Applicant states as discussed during the telephone interview, the claimed invention applies a prediction model to data obtained from a first remote server to determine information that is transmitted to a second remote server, where the first remote server and second remote server may each implement different scheduling engines. Applicant respectfully asserts that the claims, as amended, are not directed to an abstract idea. Even if interpreted to be directed to an abstract idea, applicant respectfully submits that the amended claims recite significantly more. More particularly, the independent claims, as amended, enable a second native scheduling engine implemented by a second server to be updated using information determined using data obtained from a first remote server implementing a first native scheduling engine. 
In some implementations, the first and second native scheduling engines are 
implemented by different tenants of a multi-tenant database. Since data associated with one tenant can be securely processed to generate information that can be transmitted to another tenant, it is possible to update scheduling engines implemented by different tenants without compromising tenant data. 
In view of the above, Applicant respectfully requests that the Examiner withdraw the rejection of the claims under 35 U.S.C. § 101.

	In response, Examiner respectfully disagrees. Examiner finds some of Applicant arguments are not recited in the pending claims. Examiner maintains the claims recite an abstract idea based on certain methods of organizing human activity (e.g. commercial interactions) without integrating the abstract idea into a practical application. Examiner respectfully reminds Applicant, during the interview, Examiner encouraged Applicant to amended the independent claims by integrating the teachings of par. 0330 that discuss both the retraining and the use of the retrained predictive machine learning algorithm. However the amended independent claims disclose an updated machine learning prediction model at a high level of generality used to determine information without reciting how the machine learning prediction model is trained or the use of the output from the updated machine learning prediction model. Therefore, Examiner maintains the additional elements recited in the claims amount to no more than generic computer components used as tools to apply the instructions of the abstract idea. For at least these reasons, the claims remain rejected under 35 U.S.C. § 101 as being directed to non-statutory subject matter.

Applicant’s arguments, see pg. 11-13, filed July 20, 2022, with respect to the 35 U.S.C. 102/103 rejections of the claims have been fully considered. However, upon further consideration, a new grounds of rejection is made. Applicant’s arguments are considered moot because they are directed to newly amended subject matter and do not apply to the combination of references being used in the current rejection.  

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1, 4, 6-9, 21-24 and 32 are directed towards a system, claims 10, 12-14, 17-19 and 31 are directed towards a non-transitory computer-readable storage medium and claims 20 and 25, 26 and 30 are directed towards a method, which are among the statutory categories of invention.
Claims 1, 4, 6-10, 13-14, 18-22, 25, 26 and 30-32 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. The claims recite schedule management based on machine learning prediction models.
Claim 1 recites limitations directed to an abstract idea based on certain methods of organizing human activity. Specifically, processing a set of data to update a prediction model, the prediction model being associated with a plurality of parameters and determining information pertaining to a second native scheduling engine constitutes methods based on commercial interactions. The recitation of a database system and scheduling engines do not take the claim out of the certain methods of organizing human activity grouping. Thus the claim recites an abstract idea. Claims 10 and 20 recite certain method of organizing human activity for similar reasons as claim 1.
The judicial exception is not integrated into a practical application. In particular, Claim 1 recites obtaining, from a first remote server associated with a first tenant of a multi-tenant database system, data associated with a plurality of tasks scheduled by a first native scheduling engine implemented by the first remote server and transmitting the information to the second remote server, which are limitations considered to be insignificant extra-solution activity of collecting and delivering data; see MPEP 2106.05(g). Claim 1 also recites a database system implemented using a server system including at least one processor, remote servers, native scheduling engines and optimization engine at a high-level of generality such that they amount to no more than generic computer components utilized as tools to apply the instructions of the judicial exception; see MPEP 2106.05(f). Additionally, claim 1 recites the prediction model as a machine learning model that is updated using processed data from a optimization engine and applied to data from second remote server associated with a second tenant to determine information pertaining to a second native scheduling engine. The general use of a machine learning technique does not provide a meaningful limitation to transform the abstract idea into a practical application. Therefore, the machine learning techniques disclosed in the claim are solely used as a tool to perform the instructions of the abstract idea. Thus, the additional element do not integrate the abstract idea into practical application because it does not impose any meaningful limitations on practicing the abstract idea. Claim 1 is directed to an abstract idea. The non-transitory computer-readable storage medium comprising computer program instructions configurable to be executed by at least one processor recited in claim 10 also does not amount to no more than mere instructions to apply the exception using a generic computer component; see MPEP 2106.05(f). No additional elements are disclosed in independent claim 20 that were not considered in independent claim 1. Thus, the additional elements recited in claims 10 and 20 do not integrate the abstract idea into practical application for similar reasons as claim 1.
The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception. The additional elements in the claims other than the abstract idea per se, including a multi-tenant database system implemented using a server system including at least one processor, remote servers, native scheduling engines, optimization engine and non-transitory computer-readable storage medium comprising computer program instructions amount to no more than a recitation of generic computer elements utilized to perform generic computer functions, such as receiving or transmitting data over a network, e.g., using the Internet to gather data, Symantec, 838 F.3d at 1321, 120 USPQ2d at 1362 (utilizing an intermediary computer to forward information); buySAFE, Inc. v. Google, Inc., 765 F.3d 1350, 1355, 112 USPQ2d 1093, 1096 (Fed. Cir. 2014) (computer receives and sends information over a network); electronic recordkeeping, Ultramercial, 772 F.3d at 716, 112 USPQ2d at 1755 (updating an activity log) and storing and retrieving information in memory, Versata Dev. Group, Inc. v. SAP Am., Inc., 793 F.3d 1306, 1334, 115 USPQ2d 1681, 1701 (Fed. Cir. 2015); OIP Techs., 788 F.3d at 1363, 115 USPQ2d at 1092-93; see MPEP 2106.05(d)(II). (see at least Specification [0103], [0105]; [0115]). Viewed as a whole, these additional claim elements do not provide meaningful limitations to transform the abstract idea into a patent eligible application of the abstract idea such that the claims amount to significantly more than the abstract idea itself. Therefore, since there are no limitations in the claim that transform the abstract idea into a patent eligible application such that the claim amounts to significantly more than the abstract idea itself, the claims are rejected under 35 U.S.C. § 101 as being directed to non-statutory subject matter.
Regarding the dependent claims, dependent claims 8, 9, 19 and 21 recite transmitting limitations which are considered an insignificant extra-solution activities of collecting and delivering data; see MPEP 2106.05(g) and does not integrate the abstract idea into practical application. Claim 6 recites storing data in a stateless manner and claim 7 recites storing portions of tasks data without storing personal details, which merely recites an instruction to apply the abstract idea using a generic computer component; MPEP 2106.05(f). Claim 18 recites determining a threshold based on the size RAM memory, which amounts to no more than a generic computer component utilized as a tool to apply the instructions of the judicial exception; see MPEP 2106.05(f). Additionally, claims 4, 8, 9, 12-14, 17, 19, 21, 22, 25, 26 and 30-32 recite steps that further narrow the abstract idea. Therefore claims 4, 6-9, 12-14, 17-19, 21, 22, 25, 26 and 30-32 do not provide meaningful limitations to transform the abstract idea into a patent eligible application of the abstract idea such that the claims amount to significantly more than the abstract idea itself.















Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 4, 8, 10, 12-14, 20, 22, 23 and 26 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Phillips et al., U.S. Publication No. 2019/0180229 [hereinafter Phillips].

Referring to Claim 1, Philips teaches: 
A system, comprising:
a database system implemented using a server system including at least one processor, the database system configurable to cause (Phillips, [0096]), “…scheduling platform 225 may be capable of performing a variety of actions designed to manage a data structure for facilitating product preparation and delivery. In this way, scheduling platform 225 may perform an action based on the request and the delay”; (Phillips, [0083]-[0084]), “… data structures, such as a list, array, database, and/or the like, may be used…the data structure may store all requests obtained by scheduling platform 225, all requests for a geographic region, all requests for a product location, all requests for a courier, and/or the like. In this way, scheduling platform 225 may manage multiple requests, e.g., using one or more data structures and based on the delay associated with each request stored in its corresponding data structure”:
obtaining, from a first remote server associated with a first tenant of a multi-tenant database system, data associated with a plurality of tasks scheduled by a first native scheduling engine implemented by the first remote server  (Phillips, [0031]), “User device 210 includes one or more devices capable of receiving, generating, storing, processing, and/or providing information associated with requests for products… the user device 210 may include… a scheduling platform application associated with scheduling platform 225 for ordering products from an entity associated with scheduling platform 225”; (Phillips, [0033]), “Scheduling platform 225 includes one or more devices capable of receiving… storing, processing… information associated with managing a data structure for product preparation and delivery… Scheduling platform 225 is capable of using data provided by user device 210, product location device 220, courier device 240, and/or third party devices 250 to calculate a delay for a product request and to manage a data structure of products requests based on the delay”; 
processing a set of data including the data obtained from the first remote server using an optimization engine such that a machine learning prediction model is updated, the prediction model being associated with a plurality of parameters (Phillips, [0069]), “… scheduling platform 225 may identify the product location and/or the courier by providing information obtained from user device 210, product location device 220, courier device 240, and/or third party devices 250 to an artificial intelligence model (e.g., a machine learning model) trained to select a product location and/or a courier based on the obtained information (e.g., delivery location, delivery time, product location, fulfillment time, product location characteristics, courier characteristics, and/or the like)”; (Phillips, [0070]), “Other types of machine learning models may be used by scheduling platform 225 to facilitate identification of the product location and/or the courier. In some implementations, identification may be automatic (e.g., based on highest ranked machine learning scores or the like), and in some implementations, identification may be made by a user associated with scheduling platform (e.g., scheduling platform 225 may receive input from user selecting the product location and the courier)”; (Phillips, [0033]), “Scheduling platform 225 may, in some implementations, include or otherwise have access to other resources to facilitate determining a delay associated with a request and managing a product request data structure, including resources for generating models via machine learning, resources for storing historical preparation and delivery data, or the like”; (Phillips, [0079]-[0080]); 
determining, by applying the updated machine learning prediction model to data obtained from a second remote server associated with a second tenant of the multitenant database system, the second remote service implementing a second native scheduling engine, information pertaining to the second native scheduling engine (Phillips, [0079]-[0080]), “scheduling platform 225 may determine the delay based on at least one environmental characteristic… in a situation where a courier is a drone device, and weather conditions indicate that the drone device will be unable to begin delivery until weather conditions permit in three hours, scheduling platform may use the three hours as an environmental delay (e.g., to be used to determine the delay). As another example, traffic conditions may be included as an input to a delivery time model that provides the estimated delivery time… scheduling platform 225 determine the delay by introducing an additional delay. For example, scheduling platform may determine the delay by adding the fulfillment time, the estimated delivery time, and the additional delay. The additional delay may be determined in a manner similar to the manner in which fulfillment time and/or estimated delivery time are determined, as described above (e.g., based on historical data, a machine learning model, and/or the like)”; (Phillips, [0073]), “fulfillment time may be based on historical fulfillment times (e.g., historical fulfillment times associated with the product, the product location, the entity or entities capable of preparing the product for delivery, and/or the like)…in a situation where fulfillment times are not available … scheduling platform 225 may determine fulfillment time based on historical fulfillment times of … the same product at a different product location”; (Phillips, [0031]), “user device 210 may include one or more applications for ordering products, such as a web browsing application for ordering products from a website, a scheduling platform application associated with scheduling platform 225 for ordering products from an entity associated with scheduling platform 225”; (Phillips, [0070]; [0090]); and 
transmitting the information to the second remote server (Phillips, [0090]), “scheduling platform 225 may receive, from a device associated with the product location (e.g., product location device 220), data indicating that the product will not be prepared for delivery…scheduling platform 225 may perform an action to provide, to another device associated with the product location (e.g., a different product location device 220), data that causes an entity associated with the different product location device 220 to prepare the product for delivery… cause scheduling platform 225 to provide the request to a different product location device 220…”.

Referring to Claim 4, Phillip teaches the system of claim 1. Phillips further teaches: 
a first one of the parameters corresponding to a predicted task duration, the information indicating inaccurate estimations of task durations (Phillips, [0075]), “the estimated fulfillment time may be associated with a measure of confidence that indicates the measure of confidence, determined by the fulfillment model, that the estimated fulfillment time is accurate. In this situation, whether the estimated fulfillment time provided by the fulfillment model is used as the fulfillment time may depend on the measure of confidence. For example, in a situation where the measure of confidence does not meet a threshold measure of confidence, scheduling platform 225 may use a different value for the fulfillment time (e.g., a fulfillment time based on historical data, sensor data, a combination of fulfillment time based on historical data and the estimated fulfillment time, and/or the like)”.

Referring to Claim 8, Phillips teaches the system of claim 1. Phillips further teaches: 
the database system further configurable to cause:
detecting at least one task of the plurality of tasks that the first native scheduling engine had scheduled in an unoptimized manner (Phillips, [0011]), “provide a scheduling platform that gathers data from product location devices (e.g., devices located at locations that house a product), from courier devices (e.g., devices associated with independent contractors, drones, carriers, or the like), and/or from third party devices (e.g., devices that provide traffic data, weather data, and/or the like). Using the data gathered, the scheduling platform may determine (e.g., calculate) a delay associated with any given order for a product, the delay providing an indication of how long it takes to prepare and deliver the product”; (Phillips, [0021]); 
transmitting to the remote server details about the least one task that the first native scheduling engine had scheduled in an unoptimized manner (Phillips, [0012]), “After determining the delay associated with an order for a product, the scheduling platform can place the order in a data structure, such as a queue, and associate the order with the delay. By storing orders in a data structure and associating the orders with a delay, the scheduling platform can send (e.g., to product location devices, courier devices, and/or the like) instructions regarding the orders at a time when the order information is needed and avoid sending instructions regarding the orders at times when they are not needed, thereby allowing management of the data structure to remain on the scheduling platform and limiting the order information sent to product location devices and courier devices”.

Referring to Claim 10, Phillips teaches: 
A non-transitory computer-readable storage medium comprising computer program instructions, the computer program instructions configurable such that, when executed by at least one processor (Phillips, [0050]), the computer program instructions are configurable to cause:
Claim 10 disclose substantially the same subject matter as Claim 1, and is rejected using the same rationale as previously set forth.

Referring to Claim 12, Phillips teaches the non-transitory computer-readable storage medium of claim 10. Phillips further teaches:
 a first one of the parameters corresponding to a predicted travel duration, the information indicating inaccurate estimations of travel durations (Phillips, [0080), “additional delay may be designed to represent error in the fulfillment time and/or estimated delivery time, or potential delay in the preparation and delivery process. For example, additional delay may be introduced to account for unforeseen (by scheduling platform 225) changes in the preparation and delivery process, such as sudden changes in weather or traffic, qualified product provider schedule changes, and/or the like. In situations where scheduling platform 225 introduces an additional delay when determining the delay, the resulting delay may represent an amount of time that is greater than the sum of the fulfillment time and the estimated delivery time”.

Claim 13 disclose substantially the same subject matter as Claim 4, and is rejected using the same rationale as previously set forth.

Referring to Claim 14, Phillips teaches the non-transitory computer-readable storage medium of claim 10. Phillips further teaches: 
a first one of the parameters corresponding to skill requirements, the information indicating inaccurate skill requirements (Phillips, [0018]), “scheduling platform may receive product location characteristics, such as a characteristic indicating a number of qualified product providers that are associated with the product location (e.g., qualitied product providers being entities, such as equipment, device(s), and/or personnel, capable of preparing, at the product location, the product for delivery)”.

Referring to Claim 20, 
Claim 20 disclose substantially the same subject matter as Claim 1, and is rejected using the same rationale as previously set forth.

Claim 22 disclose substantially the same subject matter as Claim 12, and is rejected using the same rationale as previously set forth.

Referring to Claim 26, Phillips teaches the method of claim 20. Phillips further teaches: 
a first one of the parameters corresponding to at least one of:
a predicted task duration, a predicted travel duration, or skill requirements (Phillips, [0042]), “Third party devices 250… providing information associated with product preparation and delivery…a traffic server, which may provide traffic-related information (e.g., automobile traffic, air traffic, and/or the like) for particular geographic areas and/or routes.”; (Phillips, [0066]), “scheduling platform 225 may identify the courier based on obtaining courier characteristics. For example, courier characteristics may include data indicating a cost associated with a courier, data indicating a range associated with a courier, data indicating availability for a courier, data indicating traffic conditions associated with a courier, data indicating an estimated delivery time to the delivery location”; (Phillips, [0072]), “estimated fulfillment times”, Examiner considers estimated fulfillment times to be predicted task duration; (Phillips, [0079]).

Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Phillips et al., U.S. Publication No. 2019/0180229 [hereinafter Phillips], and further in view of Montagut et al., U.S. Publication No. 2009/0077376 [hereinafter Montagut].

Referring to Claim 6, Phillips teaches the system of claim 1. Phillips teaches a scheduling platform including devices capable of storing and processing information associated with managing a data structure for product preparation and delivery (see par. 0033), but Phillips does not explicitly teach:
the database system further configurable to cause:
processing the data associated with the plurality of tasks in a stateless manner by avoiding storing the data associated with the plurality of tasks.

However Montagut teaches: 
the database system further configurable to cause:
processing the data associated with the plurality of tasks in a stateless manner by avoiding storing the data associated with the plurality of tasks (Montagut, [0088]), “a workflow message including all workflow data is sent by the workflow initiator server, also called initiator server, to the newly discovered server and the workflow execution further proceeds with the execution of the next set of workflow tasks and a new discovery procedure. The execution pattern is stateless so that upon completion of required workflow tasks each server sends all workflow data to the next server involved and thus does not have to remain online till the end of the workflow execution…”.
At the time the invention was filed, it would have been obvious to a person of ordinary skill in the art to have modified the information processing in Phillips to include the stateless limitations as taught by Montagut. The motivation for doing this would have been to improve the method of handling product orders in Phillips (see par. 0014) to efficiently include the results of securing execution of workflow tasks of a workflow within a decentralized network system (see Montagut par. 0002).

Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Phillips et al., U.S. Publication No. 2019/0180229 [hereinafter Phillips], and further in view of Kim et al., U.S. Publication No. 2018/0113780 [hereinafter Kim].

Referring to Claim 7, Phillips teaches the system of claim 1. Phillips teaches a scheduling platform storing data associated with the request in a request queue (see par. 0022), but Phillips does not explicitly teach: 
the database system further configurable to cause:
storing a first portion of the data associated with the plurality of tasks without storing a second portion of the data associated with the plurality of tasks, the second portion of the data associated with the plurality of tasks including personal details. 

However Kim teaches: 
the database system further configurable to cause (Kim, [0075]):
storing a first portion of the data associated with the plurality of tasks without storing a second portion of the data associated with the plurality of tasks, the second portion of the data associated with the plurality of tasks including personal details (Kim, [0066]), “Scout may filter the computer usage data being added to the non-volatile memory to remove portions of the computer usage data that may contain personal information of the user before the computer usage data is stored in non-volatile memory… Scout may move the computer usage data from volatile memory to non-volatile memory responsive to the computer usage data not containing personal information”; (Kim, [0099]), “Scout may be designed to delete any events 208 that contain personal information before writing the events 208 to the log 212… For example, the filter 211 may identify events that involve particular URLs, such as URLS of banks, social media websites, and personal email accounts, as events that contain personal information. The filter 211 may stop the events 208 that contain personal information from being written to the log 212 and/or delete any copies of the event 208”. 
At the time the invention was filed, it would have been obvious to a person of ordinary skill in the art to have modified the data storage in Phillips to include the portion limitations as taught by Kim. The motivation for doing this would have been to improve the method of handling product orders in Phillips (see par. 0014) to efficiently include the results of protecting the privacy of users (see Kim par. 0066).

Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Phillips et al., U.S. Publication No. 2019/0180229 [hereinafter Phillips], and further in view of Ristovski et al., U.S. Publication No. 2018/0247207 [hereinafter Ristovski].

Referring to Claim 9, Phillips teaches the system of claim 1. Phillips teaches based on data indicating that the product will not be prepared for delivery, the scheduling platform may perform an action to provide a different product location device associated with the different product location device to prepare the product for delivery (see par. 0090), but Phillips does not explicitly teach: 
the database system configurable to cause:
transmitting, to the remote server, at least one recommendation for optimizing scheduling of tasks by the first native scheduling engine.

However Ristovski teaches: 
the database system configurable to cause:
transmitting, to the remote server, at least one recommendation for optimizing scheduling of tasks by the first native scheduling engine (Ristovski, [0033]), “The obtained vehicle activity time forecasts and optimized scheduling can be displayed on a dashboard 305 so that a dispatcher 306 can determine the forecasted activity times and scheduling for the vehicles managed by the vehicle scheduling system…”, Examiner considers the displayed activity time forecasts and optimized scheduling to sufficiently teach the recommendation; (Ristovski, [0058]), “processor 501 of management computer 102 can be configured to process the updated predictions to generate a schedule of activities for the managed vehicles, which is dispatched to the vehicles through dispatcher 306. The schedule of activities… can be manually submitted through an interface upon alerting the administrator of an updated prediction”.
At the time the invention was filed, it would have been obvious to a person of ordinary skill in the art to have modified scheduling platform providing the request to a different location in Phillips to include the recommendation limitation as taught by Ristovski. The motivation for doing this would have been to improve the method of handling product orders (see par. 0014) to efficiently include the results of improving dispatching and reducing cost of operations (see Ristovski par. 0024).

Claim 18 is rejected under 35 U.S.C. 103 as being unpatentable over Phillips et al., U.S. Publication No. 2019/0180229 [hereinafter Phillips], and further in view of Hirano, U.S. Publication No. 2012/0113582 [hereinafter Hirano].

Referring to Claim 18, Phillips teaches the non-transitory computer-readable storage medium of claim 10. Phillips teaches random access memory (RAM) (see par. 0046), but Phillips does not explicitly teach: 
wherein obtaining the data is performed periodically for a time duration selected such that a size of the data is lower than the threshold, the threshold being determined based, at least in part, on a size of a RAM memory associated with at least one processor. 

However Hirano teaches: 
wherein obtaining the data is performed periodically for a time duration selected such that a size of the data is lower than the threshold, the threshold being determined based, at least in part, on a size of a RAM memory associated with at least one processor (Hirano, [0192]), “The accelerator unit 2530 can set a trigger, as appropriate, to migrate the parity data from the RAM 3412 to the memory unit 2722…  trigger may be a case where the used amount of the RAM 3412 for the accelerator 2530 exceeds a threshold”; (Hirano. [0201]; [0223]).
At the time the invention was filed, it would have been obvious to a person of ordinary skill in the art to have modified the memory in Phillips to include the RAM limitations as taught by Hirano. The motivation for doing this would have been to improve the method of handling product orders in Phillips (see par. 0014) to include the results of improving storage efficiency of the storage devices (see Hirano, par. 0113).

Claims 19, 21 and 25 are rejected under 35 U.S.C. 103 as being unpatentable over Phillips et al., U.S. Publication No. 2019/0180229 [hereinafter Phillips], and further in view of Aguiar et al., U.S. Publication No. 2017/0052814 [hereinafter Aguiar].

Referring to Claim 19, Phillips teaches the non-transitory computer-readable storage medium of claim 10. Phillips teaches a scheduling platform receiving a data indicating that the product will not be prepared for delivery (see par. 0090), but Phillips does not explicitly teach: 
the computer program instructions further configurable to cause:
determining a likelihood that at least one task that the first native scheduling engine had scheduled in an unoptimized manner will cause a failure to complete a task; and 
responsive to determining that the likelihood is greater than a threshold, transmitting a warning to the remote server.

However Aguiar teaches: 
the computer program instructions further configurable to cause:
determining a likelihood that at least one task that the first native scheduling engine had scheduled in an unoptimized manner will cause a failure to complete a task (Aguiar, [0052]), “… wherein if the probability of failure is greater than the pre-determined threshold level, the computing system may amend the pre-planned job schedule to reduce or eliminate the probability of a job failure”; (Aguiar, [0040]), “enterprise scheduling tool 403 having access to a scheduling database 405”; (Aguiar, [0064]), “Each of the said anomalies may be identified as having a probability resulting in one or more job failures that is greater than the pre-determined threshold of statistical certainty of a job failure occurring, if the executed job schedule is not resolved before the job is performed…”; (Aguiar, [0057]); and 
responsive to determining that the likelihood is greater than a threshold, transmitting a warning to the remote server (Aguiar, [0067]), “… the computing system operator may receive notification of the presence of the anomaly and the predicted probability of a failure…”; (Aguiar, [0069]).
At the time the invention was filed, it would have been obvious to a person of ordinary skill in the art to have modified the indications in Phillips to include the likelihood and notification limitations as taught by Aguiar. The motivation for doing this would have been to improve the method of handling product orders in Phillips (see par. 0014) to efficiently include the results of proactively mitigating and adjusting the performance of jobs, tasks or functions in response to the state of the computing environment and the resources available (see Aguiar, par. 0011).

Claim 21 disclose substantially the same subject matter as Claim 19, and is rejected using the same rationale as previously set forth.

Claim 25 disclose substantially the same subject matter as Claim 19, and is rejected using the same rationale as previously set forth.

Claims 30-32 are rejected under 35 U.S.C. 103 as being unpatentable over Phillips et al., U.S. Publication No. 2019/0180229 [hereinafter Phillips], and further in view of Setayesh et al., U.S. Publication No. 2016/0034560 [hereinafter Setayesh].

Referring to Claim 30, Phillips teaches the method of claim 20. Phillips teaches minimizes order information various entities are exposed to (see par. 0028), but Phillips does not explicitly teach:
wherein private client data is not obtained from the first and second remote servers.

However Setayesh teaches:
wherein private client data is not obtained from the first and second remote servers (Setayesh, [0025]), “a SaaS platform for semantic analysis, and providing mechanisms in the SaaS platform that ensure that private data of one or more entities remains private through the various semantic analysis processing functions of the semantic analysis platform”; (Setayesh, [0029]), “allowing data to be accessed by a semantic analysis system, regardless if the data pertains to data that is private to an enterprise or public data. In one or more embodiments, separate processing pipelines may be provided for each of the customers of the semantic analysis platform, thereby ensuring that data is kept private”; (Setayesh, [0081]; [0103]; [0138]).
At the time the invention was filed, it would have been obvious to a person of ordinary skill in the art to have modified the information exposure in Phillips to include the data limitation as taught by Setayesh. The motivation for doing this would have been to improve the method of handling product orders in Phillips (see par. 0014) to efficiently include the results of ensuring confidentiality and privacy (see Setayesh, par. 0004).

Claim 31 disclose substantially the same subject matter as claim 30 and is rejected using the same rationale as previously set forth.

Claim 32 disclose substantially the same subject matter as claim 30 and is rejected using the same rationale as previously set forth.




Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Subramanian et al (US 20200117508 A1) –  A computing resource request may be related to allocating computing resources for a job. For example, the computing resource request may be associated with causing computing resources (e.g., of a data center) to be allocated for the job. In some implementations, the computing resource request may include a set of parameters related to the computing resource request. For example, the set of parameters may include information that identifies various entities associated with the computing resource request, such as an individual (e.g., an employee) associated with the computing resource request (e.g., that submitted the computing resource request) or the job, a project associated with the computing resource request or the job, the job associated with the computing resource request, a project team and/or department of an organization associated with the computing resource request, a requested due date and/or time for completion of the job, a size of any files that are to be processed in association with the performing the job, an estimated amount of computing resources needed for the job (e.g., determined by the individual who submitted the computing resource request), and/or the like. In this way, when the computing resource allocation platform processes a computing resource request, the computing resource allocation platform can determine (or predict) an allocation of computing resources by profiling multiple entities simultaneously.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Crystol Stewart whose telephone number is (571)272-1691.  The examiner can normally be reached on 9:00am-5:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Patricia Munson can be reached on (571)270-5396.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/CRYSTOL STEWART/Primary Examiner, Art Unit 3624